VANDE WALLE, Chief Justice,
concurring specially.
[¶ 16] I concur in the result reached by the majority opinion. Nevertheless, I agree with Justice Sandstrom’s dissent that the remaining objective question “is whether the officer had probable cause to proceed further” with the search even though the trial court found that a further pocket search “was not justified” by concerns for officer safety. The question becomes whether or not, knowing what the officer knew about Gefroh’s drug transactions and the dog sniff, the officer could continue the search because he had probable cause to believe the soft object he felt in Gefroh’s pocket was contraband. However, I cannot determine from this record that the State argued this matter to the trial court or that the trial court decided this question. Rather, the issue before the trial court and before this Court on appeal, focused on justifying the continued search under the automobile exception. Because I believe the remaining objective question is a question that should be answered by the trial court in the first instance and briefed and argued to this Court on appeal, I concur with the majority opinion.
[¶ 17] GERALD W. VANDE WALLE, C.J.